DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 9 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1, 9 and 21-24 are directed to alloys as set forth in the instant claims.  The closest prior art of record is the article titled “The tunable magnetostructural transition in MnNiSi-FeNiGe system” by Zhang et al as set forth in the office action mailed 9/22/2020.  Zhang discloses an alloy comprising (MnNiSi)1-x(FeNiGe)x with various examples where x is from 0.36 to 0.52.  Zhang differs from the instant claims in that the second compound of Zhang is FeNiGe instead of one of CoFeGe and FeMnGe. While Zhang discloses that MnFeGe is an alternative to FeNiGe in producing a stable Ni2In-type hexagonal structure in a magnetocaloric alloy, Zhang teaches that FeNiGe, MnFeGe and CoNiGe might be combined with a different chemical, MnNiGe instead of the instantly claimed MnNiSi.  As set forth in applicant’s remarks filed 2/09/2021, “subtle changes in the bond strength associated with variations of the effective electronegativies of the T and X sites by elemental substitutions (as required for a coupled MST) makes it difficult, if not impossible, for one of skill in the art to predict a specific substitution scheme that results in a coupled MST without undue experimentation, which is necessary for the large magnetocaloric properties observed in these systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736